Citation Nr: 0114268	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  96-48 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
mid-thoracic injury, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
8, to May 2, 1986 and on active duty from April 1987 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions beginning in June 
1996 by the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  The June 1996 rating 
decision increased the assigned rating for a thoracic spine 
disability from 0 to 20 percent, effective from July 12, 
1995.  The veteran appealed as to the assigned rating.  
During the course of this appeal, a December 1996 rating 
decision increased the assigned rating to 40 percent, 
effective from July 12, 1995. 


REMAND

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits.  The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  

A review of the claims file shows that in addition to 
pursuing an appeal for an increased rating for his thoracic 
spine disability, the veteran initially raised claims for a 
total rating based on unemployability (TDIU) and for service 
connection for disabilities of the cervical spine, shoulders, 
arms, hands, knees and legs at a hearing held in December 
1996.  An October 1998 RO rating decision denied claims for a 
TDIU; and for service connection for disabilities of the 
neck, shoulders, arms, hands, knees and legs.  The RO 
notified the veteran of this decision and his appellate 
rights in November 1998.  The veteran did not appeal that 
rating decision within the prescribed time limit, and it 
therefore became final.  See 38 C.F.R. § 20.302, 20.1103 
(2000).   

The Board notes that generally, a final decision issued by a 
RO or by the Board may not thereafter be reopened and 
allowed, and a claim predicated on the same factual basis may 
not be considered.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2000); see also 38 C.F.R. §§ 20.302, 20.1103, 20.1104 
(2000).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In May 2000, the veteran's representative filed a statement 
in lieu of VA Form 646, regarding the claim for an increased 
rating for the thoracic disability.  The representative also 
noted that the veteran had requested a total evaluation based 
on individual unemployability; and service connection for a 
cervical injury.  The representative discussed these issues 
in considerable detail.  It was asserted that these claims 
were inextricably intertwined with the issue of an increased 
rating for the service-connected back injury residuals, in 
that the original injury included the neck, or that the 
service connected disability was aggravating his non-service 
connected conditions, thus establishing entitlement to 
service connection under Allen v. Brown, 7 Vet. App. 439 
(1995).  

A subsequent May 2000 rating decision found that the 
representative's May 2000 statement was an untimely notice of 
disagreement with respect to the October 1998 RO rating 
decision, which was therefore a final decision as to those 
claims.  However, the May 2000 rating decision also 
recognized the statement as an attempt to reopen the claims 
for service connection for disabilities of the neck, 
shoulders, arms, hands, knees and legs and for a TDIU, and 
further determined that new and material evidence sufficient 
to reopen the claims had not been received since the October 
1998 rating decision. 

In June 2000, the veteran filed a notice of disagreement 
which is all inclusive and must be read as responsive to all 
aspects of the May 2000 rating decision.  Apparently, this 
has been recognized by the RO, as the March 2001 Supplemental 
Statement of the Case (SSOC), although it listed only the 
lack of timely filing of  notices of disagreement as issues, 
did cover the new and material determinations which were 
considered in the May 2000 rating action.  However, the 
claims file was forwarded to the Board very soon after the 
March 2001 SSOC was issued.  While no substantive appeal, VA 
Form 9, is of record which bears on the service connection 
and TDIU claims, clearly the appellant was not afforded the 
60 day period permitted for such a response (see 38 C.F.R. 
§ 20.302).  

The only issue certified to the Board for consideration on 
appeal was that of entitlement to an increased evaluation for 
residuals of a mid-thoracic injury.  However, the file 
contains a "flash", apparently inserted at the time the 
appeal was certified to the Board, which indicates that a 
temporary file had been established at the RO to deal with 
additional issues which had been raised, but which were 
separate from the issue on appeal.  The note also indicated 
that the claims file forwarded to the Board was complete, as 
of that time.  If the file is complete, it would appear that 
the additional issues referred to are the issues noted above 
which were considered in the May 2000 rating action and March 
2001 SSOC.  

The May 2000 statement in lieu of VA Form 646 indicates that 
the veteran believes that these are not separate issues, but 
rather are inextricably intertwined with his claim for an 
increased rating for residuals of a mid-thoracic injury.  The 
Board must agree with the appellant's representative that 
those issues are intertwined with the certified appellate 
issue and cannot be considered separately, as apparently 
contemplated by the RO.  Clearly claims for service 
connection for disabilities of the neck, shoulders, arms, 
hands, knees and legs claimed to be secondary to a service 
connected disability, and for a TDIU (which must consider the 
ratings for all service connected disabilities) must be 
considered in the context of the thoracic back rating.  While 
the current record does not reflect that these claims have 
been perfected as appeals, and they are not yet properly 
before the Board for consideration, in context, it appears 
that the veteran may have intended to appeal the matters and 
there is a strong possibility that the file retained at the 
RO could now contain material which would perfect the appeal.  
In short, the Board cannot consider an appeal with apparently 
intertwined pending claims based on an apparently incomplete 
record.  These claims could become appeals and, if so, would  
be consolidated with the certified appellate issue of an 
increased rating.  One collective appeal would prevent a 
disjointed decision and/or piecemeal litigation of these 
issues, which the Court has clearly indicated is to be 
avoided.  See Fugere v. Derwinski, 1 Vet. App. 103 (1990); 
972 F.2d 331 (Fed. Cir. 1992); Harris v. Derwinski, 1 Vet. 
App. 180 (1993).

This matter is further complicated by the informal hearing 
presentation which was provided by the veteran's 
representative at the Board in March 2001.  That hearing  
lists the issues as (1) entitlement to an increased 
evaluation (to include individual unemployability) for 
residuals of the mid-thoracic injury with degenerative joint 
disease of T-6-7; and (2) entitlement to service connection 
for degenerative joint disease of the lumbar and cervical 
spine pursuant to 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  That presentation, although 
incomplete and not fully responsive in that it did not cover 
all the matters referred to in the March 2001 SSOC, could 
imply an intent to appeal the TDIU and service connection 
claims.  See 38 C.F.R. § 20.202 (2000).  However, the Board 
believes that the veteran's interests would be better served 
by affording him, in consultation with his representative, an 
opportunity to clarify exactly what he wishes to appeal in 
accordance with 38 C.F.R. § 20.301.  The Board would also 
note that a claim for service connection for a disability of 
the lumbar spine has not previously been raised and the 
reference to it as a claim, or a matter on appeal, would 
appear to be in error, although that conclusion is subject to 
clarification by the appellant.  

Because of the inconsistencies and ambiguities contained in 
the March 2001 informal hearing presentation, the Board 
cannot recognize it as a substantive appeal on the claims for 
service connection for disabilities of the neck, shoulders, 
arms, hands, knees and legs and for a TDIU. 

As the appellant's claim for an increased evaluation is 
inextricably intertwined with the issues of service 
connection for disabilities of the neck, shoulders, arms, 
hands, knees and legs, and for a TDIU, consideration of the 
increased evaluation issue must be deferred until after the 
veteran has been provided the appropriate opportunity to 
perfect his appeal as to these latter issues.  Because of the 
apparent confusion resultant from the creation of a separate 
file which was retained at the RO, the Board deems it 
necessary to extend the time allowed for the submission of an 
appeal based on the new issues initially covered by the March 
2001 SSOC.  A period of 60 days from the date of dispatch of 
this remand would appear to be appropriate and equitable.  
Consequently, the Board finds that the case needs to be 
REMANDED to the regional office, in order to provide the 
veteran appropriate opportunity to perfect his appeal by 
filing a substantive appeal (VA Form 9) with regard to any of 
the issues which were initially presented to him in the SSOC 
of March 2001; that is with regard to the timeliness of any 
notice of disagreement or whether new and material evidence 
has been submitted which would be sufficient to reopen the 
claims for service connection for disabilities of the neck, 
shoulders, arms, hands, knees and legs, or for TDIU.  

As indicated above, in a March 2001 informal hearing 
presentation, the veteran's representative raised a claim for 
service connection for degenerative joint disease of the 
lumbar spine.  With respect to that claim, the RO should 
clarify the matter with the veteran to insure that all issues 
which could be inextricably intertwined are properly and 
fully adjudicated prior to returning the case to the Board 
for further appellate review.  See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991) (a piecemeal adjudication of a veteran's 
claims is to be avoided).  

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Accordingly, this case is REMANDED for the following:

The RO should consolidate the claims file 
provided to the Board with any temporary 
file which had been retained at the RO 
and determined if any of the above 
discussed matters have been fully 
developed for appellate review.  
Thereafter, the consolidated file should 
be retained for the balance of the 60 day 
period to permit the veteran to perfect 
his appeal with respect to the matters 
covered in the March 2001 SSOC.    
38 C.F.R. § 20.302.  If the veteran 
perfects his appeal with respect to these 
claims, the claims for an increased 
rating, service connection and TDIU, 
should all be consolidated into one, 
collective appeal.  Prior to certifying 
all perfected appellate issues to the 
Board for review, the RO should 
accomplish any further development 
needed, and accomplish any further 
adjudication inextricably intertwined 
with the above collective set of issues.  
The regional office should review all 
inextricably intertwined issues 
collectively, and consistent with all 
laws, regulations, and U.S. Court of 
Appeal for Veterans Claims decisions.  As 
to any appellate issue which is further 
developed in any manner or upon which 
there is further adjudication, a 
supplemental statement of the case should 
be furnished.

As noted above, it is required that the appellant submit an 
appeal on any of the possibly pending appellate issues within 
60 days of the date on page one of this decision.  The 
purpose of this REMAND is to clarify the status of several 
matters deemed intertwined with the issue on appeal and thus 
insure full, equitable consideration of the matters and all 
due process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted on any 
pending claim or appellate issue in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



